1

2

3

4

5

6                          UNITED STATES DISTRICT COURT
7                                EASTERN DISTRICT OF CALIFORNIA

8

9     ANTHONY SILVA,                                     Case No. 1:16-cv-01131-LJO-SKO (PC)
10                        Plaintiff,                     ORDER ON STIPULATION FOR
                                                         VOLUNTARY DISMISSAL WITH
11            v.                                         PREJUDICE, FED. R. CIV. P. 41
12    J. WORTH,                                          (Doc. 67)
13                        Defendant.                     CLERK OF THE COURT TO CLOSE CASE
14

15          Plaintiff, Anthony Silva, is a state prisoner proceeding pro se and in forma pauperis in

16   this civil rights action pursuant to 42 U.S.C. ' 1983. This action proceeds solely against

17   Defendant J. Worth. On June 19, 2019, the parties filed a stipulation of voluntary dismissal with

18   prejudice of this matter pursuant to Federal Rule of Civil Procedure 41(a)(1)(A). Rule

19   41(a)(1)(A)(ii) allows the parties to dismiss an action voluntarily, after service of an answer, by

20   filing a written stipulation to dismiss signed by all of the parties who have appeared, although an

21   oral stipulation in open court will also suffice. Carter v. Beverly Hills Sav. & Loan Assoc., 884

22   F.2d 1186, 1191 (9th Cir. 1989); Eitel v. McCool, 782 F.2d 1470, 1472-73 (9th Cir. 1986).

23          Once the stipulation between the parties who have appeared is properly filed or made in

24   open court, no order of the court is necessary to effectuate dismissal. Fed. R. Civ. Pro.

25   41(a)(1)(ii); Eitel, 782 F.2d at 1473 n.4. “Caselaw concerning stipulated dismissals under Rule

26   41(a)(1)(ii) is clear that the entry of such a stipulation of dismissal is effective automatically and

27   does not require judicial approval.” In re Wolf, 842 F.2d 464, 466 (D.C. Cir. 1989); Gardiner v.

28   A.H. Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984); see also Gambale v. Deutsche Bank AG,
                                                         1
1    377 F.3d 133, 139 (2d Cir. 2004); Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074,

2    1077 (9th Cir. 1999) cf. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (addressing

3    Rule 41(a)(1) dismissals). “The plaintiff may dismiss some or all of the defendants, or some or

4    all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the

5    action as to the defendants who are the subjects of the notice.” Wilson, 111 F.3d at 692; Concha

6    v. London, 62 F.3d 1493, 1506 (9th Cir. 1995).

7             Because the parties have filed a stipulation for dismissal of this case with prejudice under

8    Rule 41(a)(1)(A)(ii) that is signed by all parties who have made an appearance, this case has

9    terminated. See Fed. R. Civ. Pro. 41(a)(1)(A)(ii); In re Wolf, 842 F.2d at 466; Gardiner, 747 F.2d

10   at 1189; see also Gambale, 377 F.3d at 139; Commercial Space Mgmt, 193 F.3d at 1077; cf.

11   Wilson, 111 F.3d at 692.

12            Therefore, IT IS HEREBY ORDERED that the Clerk is ordered to close this case in light

13   of the filed and properly signed Rule 41(a)(1)(A)(ii) Stipulation For Voluntary Dismissal With

14   Prejudice.

15
     IT IS SO ORDERED.
16

17   Dated:       June 25, 2019                                    /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28
                                                         2
